Eroceeding pursuant to CELR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
Contrary to petitioner’s contention, the misbehavior report, testimony at the hearing and confidential information provide substantial evidence to support the determination finding petitioner guilty of violating the prison disciplinary rules that prohibit making threats and engaging in conduct involving the threat of violence (see Matter of Hayward v Fischer, 101 AD3d 1308, 1309 [2012]). The charges stemmed from an investigation into a letter identifying petitioner’s plans to retaliate against a correction officer. A review of the record establishes that the Hearing Officer made a proper and sufficient inquiry of the correction officer who interviewed the confidential informant so as to independently assess the informant’s reliability and credibility (see Matter of Williams v Fischer, 18 NY3d 888, 890 [2012] ; Matter of Smythe v Fischer, 102 AD3d 1039, 1040 [2013] ). Petitioner’s denial of the charges presented a credibility *1204issue for the Hearing Officer to resolve (see Matter of Ford v Prack, 101 AD3d 1276, 1277 [2012]). Petitioner’s remaining contentions are either unpreserved for our review or without merit.
Peters, P.J., Rose, Stein and McCarthy, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.